PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                               No. 02-4413
DOUGLAS L. JOHNSON,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-01-677)

                       Argued: October 26, 2004

                      Decided: December 29, 2004

     Before WILKINSON and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion, in which Judge Wilkinson and Judge Traxler joined.


                             COUNSEL

ARGUED: Winston David Holliday, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellant.
Louis H. Lang, CALLISON, TIGHE & ROBINSON, Columbia,
South Carolina, for Appellee. ON BRIEF: J. Strom Thurmond, Jr.,
United States Attorney, Jane B. Taylor, Assistant United States Attor-
ney, Columbia, South Carolina, for Appellant.
2                      UNITED STATES v. JOHNSON
                              OPINION

HAMILTON, Senior Circuit Judge:

   The principal question presented in this appeal is whether, upon the
government’s motion for a downward departure pursuant to 18 U.S.C.
§ 3553(e), a district court can impose a sentence below the Guideline
range even though the defendant is subject to a statutory minimum
sentence that exceeds the Guideline range. We hold that the court can
impose such a sentence.

                                    I

   Douglas Johnson pled guilty to possession with intent to distribute
fifty grams or more of cocaine base (crack), 21 U.S.C. § 841(a)(1). As
part of his plea agreement, Johnson agreed to cooperate in an investi-
gation into the importation and distribution of controlled substances
and other unlawful activities. Conditioned upon Johnson providing
substantial assistance in the investigation or prosecution of other
offenders, the government agreed to move for a downward departure
pursuant to § 3553(e) and United States Sentencing Guidelines Man-
ual (USSG) § 5K1.1 and/or to move for a reduction of sentence pur-
suant to Rule 35(b) of the Federal Rules of Criminal Procedure.

   The government subsequently moved for a downward departure
pursuant to both § 3553(e) and § 5K1.1. In its motion, the government
stated that Johnson cooperated with government agents immediately
upon his arrest. While on bond, Johnson worked with the agents as
an informant, making controlled purchases of crack from several per-
sons.

   At sentencing, the district court referred to the presentence investi-
gation report, which stated that Johnson’s offense level was 31 and
his criminal history category was III, with a resulting Guideline range
of 135 to 168 months. The court then heard argument on the extent
of any downward departure. The Assistant United States Attorney
(AUSA) stated that Johnson had cooperated since the night he was
arrested and that he was responsible for the arrests of four individuals.
The AUSA added that she fully expected to return to court later to
                      UNITED STATES v. JOHNSON                        3
make a Rule 35(b) motion because Johnson was helping government
agents with other cases.

   The AUSA stated that Johnson was subject to a minimum sentence
of 240 months because he had a prior felony drug conviction, see 21
U.S.C. § 841(b)(1)(A) (defendant convicted under this section who
has a prior conviction for a felony drug offense that has become final
is subject to sentence of twenty years to life). The AUSA recom-
mended a four-level downward departure from 240 months to a sen-
tence within Johnson’s original Guideline range of 135 to 168 months.1

   The district court initially determined that a five-level departure
from the original offense level was in order, reducing Johnson’s
offense level to 26. However, the court was reminded that the starting
point for any departure had to be the 240-month statutory minimum
sentence, see USSG § 5G1.1(b) ("Where a statutorily required mini-
mum sentence is greater than the maximum of the applicable guide-
line range, the statutorily required minimum sentence shall be the
guideline sentence."). After hearing argument and the testimony of a
few character witnesses and Johnson, the district court stated that,
absent the downward departure, Johnson was exposed to a minimum
240-month sentence. The court noted that, because it was granting the
motion for a downward departure, it was not required to sentence
Johnson to 240 months. The court then sentenced Johnson to eighty-
four months’ imprisonment.

                                   II

                                   A

  The first issue in the case is whether the district court chose the
  1
    Apparently, the AUSA moved down criminal history category III
until she found the first Guideline range within that category that
included the statutory minimum sentence of 240 months. Thus, she
arrived at 210 to 262 months, which is the range for offense level 35,
criminal history category III. She then recommended that the court
depart downward by four offense levels to reach Johnson’s original
Guideline range of 135 to 168 months (offense level 31, criminal history
category III).
4                         UNITED STATES v. JOHNSON
correct starting point for departing downward. Although the court ini-
tially determined that it would depart downward from the original
Guideline range (135 to 168 months), the court subsequently cor-
rected itself and stated on at least two occasions that its starting point
for the departure was 240 months. The court’s approach—starting to
depart downward from the statutory minimum sentence of 240
months—was consistent with the decisional law of our circuit. See
United States v. Pillow, 191 F.3d 403, 406-07 (4th Cir. 1999) (holding
that, after granting the government’s motion for downward departure
pursuant to both § 3553(e) and § 5K1.1, the district court did not err
when it determined that the starting point for departing downward
was the higher statutorily required minimum sentence and not the
lower otherwise applicable Guideline range). Accordingly, the district
court did not err when it used 240 months as the starting point for
departing downward.

                                       B

  The next issue in the case concerns whether the district court was
permitted to depart below the Guideline range of 135 to 168 months
even though Johnson was subject to a statutory minimum sentence
(240 months) that exceeded the Guideline range. As noted above, the
government’s departure motion was made pursuant to both § 3553(e)2
and § 5K1.1.3


    2
   Section 3553(e) grants the district court authority, upon the govern-
ment’s motion, to depart below a statutory minimum sentence in order
to reward a defendant’s substantial assistance:
        Upon motion of the Government, the court shall have the author-
        ity to impose a sentence below a level established by statute as
        a minimum sentence so as to reflect a defendant’s substantial
        assistance in the investigation or prosecution of another person
        who has committed an offense. Such sentence shall be imposed
        in accordance with the guidelines and policy statements issued
        by the Sentencing Commission pursuant to section 994 of title
        28, United States Code.
18 U.S.C. § 3553(e).
  3
    USSG § 5K1.1 provides:
                      UNITED STATES v. JOHNSON                          5
   In United States v. Wilson, 896 F.2d 856 (4th Cir. 1990), we held
that § 3553(e) placed no limit on the court’s authority to impose a
sentence below the statutory minimum sentence or the low-end of the
Guideline range:
    The government made its motion under 18 U.S.C. § 3553(e)
    to impose a sentence below a level established by statute so
    as to reflect the defendant’s substantial assistance in the
    investigation or prosecution of others. Under the literal
    terms of that statute, there is no lower limit placed on the
    court’s authority, and no straining of the statute is necessary
    to arrive at that conclusion. The provision of § 3553(e) that
    "such sentence shall be imposed in accordance with the
    Guidelines and Policy Statements issued by the Sentencing
    Commission . . ." does not have any effect on the court’s
    authority to impose merely a probationary sentence, should
    it be so advised, for the Sentencing Commission has not
    placed any limit on the amount of a sentence a district court
    may impose under § 3553(e). Should the government take

   Upon motion of the government stating that the defendant has
   provided substantial assistance in the investigation or prosecu-
   tion of another person who has committed an offense, the court
   may depart from the guidelines.
   (a) The appropriate reduction shall be determined by the court
   for reasons stated that may include, but are not limited to, con-
   sideration of the following:
       (1) the court’s evaluation of the significance and useful-
       ness of the defendant’s assistance, taking into consideration
       the government’s evaluation of the assistance rendered;
       (2) the truthfulness, completeness, and reliability of any
       information or testimony provided by the defendant;
       (3)   the nature and extent of the defendant’s assistance;
       (4) any injury suffered, or any danger or risk of injury to
       the defendant or his family resulting from his assistance; and
       (5)   the timeliness of the defendant’s assistance.
USSG § 5K1.1.
6                        UNITED STATES v. JOHNSON
        issue with the amount of downward departure from the
        Guidelines, it may appeal, in which event the question on
        appeal is whether or not the sentence imposed by the district
        court was reasonable. 18 U.S.C. § 3742(e). So the limit of
        the district court’s discretion is the question of whether or
        not the sentence imposed was reasonable, not the limit of a
        finite term to be imposed. . . .
        So the statute and all the Guideline references, including the
        Policy Statement of the Sentencing Commission, are consis-
        tent with our construction of the statute, which is that the
        authority of a district court to depart from the Guidelines
        following a motion by the government under § 3553(e),
        acknowledging substantial assistance, is not limited so that
        a finite sentence must be imposed, rather probation is autho-
        rized.
Id. at 859-60. Thus, under Wilson, there was no limit on how low the
district court in this case could have departed under § 3553(e) as long
as the extent of the departure was reasonable under 18 U.S.C.
§ 3742(e). This reading of Wilson is consistent with decisional law
from one of our sister circuits. Cf. United States v. Auld, 321 F.3d
861, 867 (9th Cir. 2002) (holding that, where a defendant’s Guideline
range is 121 to 151 months and his statutory minimum sentence is
240 months and the government moves for a downward departure
pursuant to both § 3553(e) and § 5K1.1, the starting point for the
departure is 240 months and the court is not limited to the low end
of the Guideline range in determining the extent of the departure).4
   It has been suggested, and interpreted by some, that Pillow limits
the extent of a § 3553(e) downward departure to the low-end of the
    4
    When a statutory minimum sentence is involved in the case, a
§ 5K1.1 motion is less defendant-friendly than a § 3553(e) motion. A
§ 3553(e) motion allows the district court to depart below both the statu-
tory minimum sentence and the low-end of the Guideline range. How-
ever, a § 5K1.1 motion does not allow the court to depart below the
statutory minimum sentence. Cf. Melendez v. United States, 518 U.S.
120, 129-31 (1996) (holding that a motion under § 5K1.1 permitted a
downward departure from the Guideline range but that the departure
could not extend below the statutory minimum sentence absent an addi-
tional motion by the government under § 3553(e)).
                      UNITED STATES v. JOHNSON                        7
Guideline range that would have applied absent the statutory mini-
mum sentence. A careful reading of Pillow makes clear that such is
not the case. Pillow merely clarified that once a district court has
departed pursuant to § 3553(e), it cannot depart further pursuant to
§ 5K1.1 of the Guidelines. Pillow, 191 F.3d at 407 ("That the result-
ing ‘sentence’ must be imposed in accordance with the Sentencing
Guidelines and policy statements does not mean, as Pillow contends,
that the resulting sentence becomes the guideline sentence and, there-
fore, the starting point for the § 5K1.1 departure."). Indeed, when the
government moves for a § 3553(e) departure, there would be no rea-
son for seeking an additional downward departure under § 5K1.1
because, as Wilson holds, under § 3553(e), there is no limit to how
low the district court could depart as long as the extent of the depar-
ture is reasonable under 18 U.S.C. § 3742(e). Wilson, 896 F.2d at
859-60. Although the district court’s departure in Pillow resulted in
a sentence that coincided, by mere happenstance, with the low-end of
the otherwise applicable Guideline range (a fortuity which perhaps
has created significant confusion) does not place a floor below which
a district court cannot depart under § 3553(e). Thus, Pillow does not
address the issue before us now—the limits on the extent of a
§ 3553(e) departure—other than its note that the court should "use the
factors listed in § 5K1.1(a)(1)-(5) as its guide when it selects a sen-
tence below the statutorily required minimum sentence." Pillow, 191
F.3d at 407.
   In sum, given the district court’s broad discretion, albeit guided by
the factors listed in § 5K1.1(a)(1)-(5), to determine the extent of a
§ 3553(e) departure, Wilson, 896 F.2d at 859-60, we make clear today
that, when the government moves for a downward departure pursuant
to § 3553(e), a district court can impose a sentence below the Guide-
line range even though the defendant is subject to a statutory mini-
mum sentence that exceeds his Guideline range.5

  5
   We note that the government does not challenge the reasonableness
of the district court’s departure under 18 U.S.C. § 3742(e).
8                     UNITED STATES v. JOHNSON
                                  III
   For the reasons stated herein, the judgment of the district court is
affirmed.6
                                                          AFFIRMED
    6
   Although this case involves the Sentencing Guidelines, we have held
that Blakely v. Washington, 124 S. Ct. 2531 (2004), does not invalidate
the Sentencing Guidelines. United States v. Hammoud, 381 F.3d 316,
353 (4th Cir. 2004) (en banc).